DETAILED ACTION

The applicant amended claims 3, 7, 8, 11, 14, and 15 in the amendment received on 10-21-2022.

The applicant canceled claims 2 in the amendment received on 10-21-2022.

The claims 3, 7, 8, 11, 14, and 15 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 3, 7, 8, 11, 14, and 15 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 3, 7, 8, 11, 14, and 15, regarding user selecting the registration destination (address book) in which the new destination is to be stored is not persuasive.  Morita teaches provide, to the display of the image forming apparatus, a registration screen for registering a first destination to be used to send data which is generated by using the scanner, wherein the registration screen includes a plurality of candidates to be a registration destination to which the first destination is to be registered, (i.e., section 0050 teaches a registration button on a gui; section 0047 teaches an address book of candidates this section points to figure 6 where a user is provided with a gui in which they may selected amongst other things which address book to use see figure 6; for further clarity figure 6 teaches that edit button is used to select an address book which can be edited and a registration button to add new address books).  Thus Morita in view of Tonegawa still meet the scope of the limitations as currently claimed.

B.  Applicant's argument with respect to claims 3, 7, 8, 11, 14, and 15, regarding cloud address book is not persuasive.  Tonegawa teaches cloud address book services, (i.e., section 0001 teaches using cloud services; section 0002 teaches cloud services includes placing servers on the cloud to provide services; section 0115 teaches cloud mail function includes address book functions including electronic email address selection; section 0077 teaches could services including address book.  For extra clarity these sections teach that address book function is hosted on cloud servers) Thus Morita in view of Tonegawa still meet the scope of the limitations as currently claimed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 8, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 20190104219 A1) in view of Tonegawa (US 20180088879 A1).


With respect to claim 3, Tonegawa further teaches wherein the setting is set via a Web browser operating in an external apparatus on a network, (i.e., section 0005 teaches using a web browser; section 0010 teaches external server authentication).  Therefore, the limitations of claim 3 are rejected in the analysis and motivation of claim 11 above, and the claim is rejected on that basis.

With respect to claim 7, Morita teaches wherein the predetermined protocol correspons to one of e-mail, Server Message Block (SMB), File Transfer Protocol (FTP), (i.e., section 0002 teaches email).

With respect to claim 8, Morita teaches the services manage different respective address book, (i.e., section 0037 teaches a destination
management module as part of every device; each device having respective address books).  Morita discloses the claimed subject matter as discussed above except cloud address book services.  However, Tonegawa teaches cloud address book services, (i.e., section 0001 teaches using cloud services; section 0077 teaches services including address book) in order to send an image file from the image forming apparatus using a cloud service(abstract).  Therefore, based on Morita in view of Tonegawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tonegawa to the system of Morita in order to send an image file from the image forming apparatus using a cloud service.

With respect to claim 11, Morita teaches a storage; a scanner; a network communicator; a display; at least one memory storing instructions, and at least one processor for executing the instructions, (i.e., section 0037 teaches scanner unit; display; section 0034 teaches memory or storage, network connection and processor see fig. 1). Morita teaches hold an address book in the storage, (i.e., section 0035 teaches a storage unit to store amongs other things fig. 6 which is the address book).  Morita teaches provide, to the display of the image forming apparatus, a registration screen for registering a first destination to be used to send data which is generated by using the scanner, wherein the registration screen includes a plurality of candidates to be a registration destination to which the first destination is to be registered, (i.e., section 0050 teaches a registration button on a gui; section 0047 teaches an address book of candidates this section points to figure 6 where a user is provided with a gui in which they may selected amongst other things which address book to use see figure 6; for further clarity figure 6 teaches that edit button is used to select an address book which can be edited and a registration button to add new address books). Morita teaches receive a selection of the registration destination via the registration screen, (i.e., section 0050 teaches a registration button on a gui; see figure 6). Morita teaches perform registration processing to register the destination with the registration destination corresponding to the received selection by using an interface of the registration destination, wherein the plurality of candidates includes candidates corresponding, respectively, to a plurality of services with which the image forming apparatus communicates using the network communicator, (i.e., section 0044 teaches providing a registration screen to add a new destination). Morita teaches a detailed setting pertaining to respective protocol for sending data which is generated by using the scanner, (i.e., section 0055 teaches using protocols depending on the type of transmission).  Morita discloses the claimed subject matter as discussed above except cloud address book services; manage a setting of whether a new destination is registerable with the address book in the storage; wherein the setting of whether a new destination is registrable with the address book held by the holding unit is set as; wherein , in a case where the managed setting indicates that the first destination is not registrable with the address book in the storage, the plurality of candidates on the registration screen does not include information related to the address book in the storage; wherein in a case where the managed settings indicates that the first destination is registrable with the address book in the storage, the plurality of candidates on the registration screen includes information related to the address book in the storage dress book -4-in the storage, the plurality of candidates on the registration screen includes information related to the address book in the storage.  However, Tonegawa teaches cloud address book services, (i.e., section 0001 teaches using cloud services; section 0002 teaches cloud services includes placing servers on the cloud to provide services; section 0115 teaches cloud mail function includes address book functions including electronic email address selection; section 0077 teaches could services including address book).  Tonegawa teaches manage a setting of whether a new destination is registerable with the address book in the storage; wherein the setting of whether a new destination is registrable with the address book held by the holding unit is set as; wherein , in a case where the managed setting indicates that the new destination is not registrable with the address book in the storage, the plurality of candidates on the registration screen does not include information related to the address book in the storage, (i.e., section 0077 teaches determining if users has permission to use could services including address book; section 0079 teaches determining if a user has permissions; section 0053 teaches editing the address book; section 0085 teaches displaying based on authentication ).  Tonegawa teaches wherein in a case where the managed settings indicates that the new destination is registrable with the address book in the storage, the plurality of candidates on the registration screen includes information related to the address book in the storage dress book -4-in the storage, the plurality of candidates on the registration screen includes information related to the address book in the storage, (i.e., section 0077 teaches determining if users has permission to use could services including address book; section 0079 teaches determining if a user has permissions; section 0053 teaches editing the address book; section 0085 teaches displaying based on authentication) in order to send an image file from the image forming apparatus using a cloud service(abstract).  Therefore, based on Morita in view of Tonegawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tonegawa to the system of Morita in order to send an image file from the image forming apparatus using a cloud service.    

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joel Mesa
/J.M/Examiner, Art Unit 2447                                                                                                                                                                                                        


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447